Case: 21-30554    Document: 00516263895        Page: 1     Date Filed: 04/01/2022




          United States Court of Appeals
               for the Fifth Circuit                           United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   April 1, 2022
                                No. 21-30554
                                                                 Lyle W. Cayce
                                                                      Clerk
   Cheryl Romano; Wayne Romano,

                                                         Plaintiffs—Appellants,

                                    versus

   Jazz Casino Company, L.L.C.; JCC Holding Company II,
   L.L.C.; Harrah's New Orleans Casino; Harrah's New
   Orleans Management Company, L.L.C.; CEOC, L.L.C.;
   Caesars License Company, L.L.C.; Caesars
   Entertainment, Incorporated; Caesars Entertainment
   Operating Company, Incorporated; Caesars Enterprise
   Services, L.L.C.; Caesars Resort Collection, L.L.C.;
   Paul Forcier; Nicholas Reece,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:20-cv-00228


   Before Southwick, Oldham, and Wilson, Circuit Judges.
Case: 21-30554      Document: 00516263895           Page: 2    Date Filed: 04/01/2022




                                     No. 21-30554

   Per Curiam:*
          Plaintiffs in this case assert state-law claims arising out of a slip-and-
   fall in a Louisiana casino. The district court granted summary judgment to
   the defendants. We affirm.
                                          I.
          Cheryl Romano and her husband Wayne visited Harrah’s New
   Orleans on January 25, 2019. While there, Mrs. Romano tripped on the
   casino floor. She suffered serious injuries.
          The Romanos sued the casino in Louisiana state court, asserting
   claims of merchant liability, strict premises liability, and negligence.
   Defendants removed to federal district court.
          The district court reviewed security footage documenting the
   incident. It concluded Mrs. Romano tripped over a vehicle display, which
   was an open and obvious hazard. So the court held the Romanos failed to
   create a genuine dispute regarding whether there was an unreasonable risk of
   harm before the accident, and it granted summary judgment to defendants.
   The Romanos timely appealed.
                                          II.
          Appellants argue the district court erred by granting summary
   judgment to defendants. We review de novo a district court’s grant of
   summary judgment, applying the same standards as the district court. Jones
   v. New Orleans Regional Physician Hosp. Org., Inc., 981 F.3d 428, 432 (5th Cir.
   2020). Summary judgment is warranted if the movant shows there is no




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-30554     Document: 00516263895           Page: 3   Date Filed: 04/01/2022




                                    No. 21-30554


   genuine dispute as to any material fact and that the movant is entitled to
   judgment as a matter of law. Fed. R. Civ. P. 56(a).
          Under Louisiana law, the Romanos bear the burden to prove that a
   condition on the casino’s premises “presented an unreasonable risk of
   harm.” La. Rev. Stat. § 9:2800.6(B)(1). Louisiana’s courts consider
   “the obviousness and apparentness of the condition” to determine whether
   a condition presents such a risk. Dauzat v. Curnest Guillot Logging Inc., 995
   So. 2d 1184, 1186-87 (La. 2008). A defendant generally has no duty to protect
   against obvious and apparent hazards. See id. at 1186.
          Appellants contend they provided sufficient evidence to create a
   genuine fact dispute as to the cause of Mrs. Romano’s fall. They say she
   could have tripped over an unsecured electrical cord instead of the display
   itself. And they point to two sources of evidence in support of that
   contention: First is the security footage. Second is evidence of the cord’s
   position after Mrs. Romano’s fall.
          Neither source of evidence is sufficient to preclude summary
   judgment. First, the security footage. Appellants argue a jury could conclude
   from the video that Mrs. Romano tripped over a dangerously positioned
   electrical cord. But the video shows that Mrs. Romano tripped over the
   corner of the display itself. Moreover, there are no electrical cords or wires
   visible in the video before Mrs. Romano’s fall. And in the moments before
   the accident, the video shows several people passing by the left, front corner
   of the vehicle display—the very same corner where Mrs. Romano fell—and
   none of those other individuals stumble or step over any cords.
          Second, appellants criticize the district court for ignoring other
   evidence regarding the cord’s position. Specifically, appellants point to a
   photograph taken by Mr. Romano after the accident, which shows the cord
   lying outside the perimeter of the vehicle display, and testimony by Harrah’s




                                         3
Case: 21-30554      Document: 00516263895           Page: 4      Date Filed: 04/01/2022




                                     No. 21-30554


   employees about that photograph. But all of this evidence is relevant only to
   the cord’s position after the incident. None of appellants’ evidence supports
   their assertion that the cord created a hazard before Mrs. Romano’s fall. And
   “the plain language of Rule 56(c) mandates the entry of summary judgment,
   after adequate time for discovery and upon motion, against a party who fails
   to make a showing sufficient to establish the existence of an element essential
   to that party’s case, and on which that party will bear the burden of proof at
   trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
          We agree with the district court that appellants have not carried their
   summary-judgment burden. Appellants’ version of the facts is contradicted
   by the video. And they presented no other evidence sufficient to create a
   genuine issue of material fact regarding the cord’s position before the
   accident. See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing
   parties tell two different stories, one of which is blatantly contradicted by the
   record, so that no reasonable jury could believe it, a court should not adopt
   that version of the facts for purposes of ruling on a motion for summary
   judgment.”). Appellees were therefore entitled to summary judgment.
          AFFIRMED.




                                          4